               Case 18-50932-MFW          Doc 10          Filed 12/10/18   Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


                                              )
                                              )                  Chapter 11
In re:                                        )
                                              )                  Case No. 18-12608 (MFW)
STARION ENERGY, INC., et al.,1            )
                                          )                      Adversary Case No. 18-50932
                           Debtors.       )
_________________________________________ )                      Jointly Administered
                                          )
STARION ENERGY, INC., et al.              )
                                          )
                           Plaintiffs,    )
                                          )
                 vs.                      )
                                          )
THE COMMONWEALTH OF                       )
MASSACHUSETTS, MASSACHUSETTS )
ELECTRIC COMPANY D/B/A/                   )
NATIONAL GRID, and                        )
NSTAR ELECTRIC COMPANY                    )
D/B/A EVERSOURCE ENERGY                   )
                                          )
                           Defendants.    )
___________________________________________ )

                         DECLARATION OF NATHAN C. FORSTER

         I, Nathan C. Forster, do hereby state and depose the following:

         1.     I am an Assistant Attorney General in the Energy and Telecommunications

Division of the Office of Attorney General Maura Healey (the “Attorney General”) of the

Commonwealth of Massachusetts (the “Commonwealth”), and I am one of the attorneys




1 The Debtors and the last four digits of their respective tax identification numbers are: Starion
Energy, Inc. (0943); Starion Energy NY Inc. (4319); Starion Energy PA Inc. (1201). The
Debtors’ corporate headquarters is located at, and the mailing address for each of the Debtors is
751 Straits Turnpike, Suite 2000, Middlebury CT 06762, Attn: Alexandrea Isaac, Esq.

                                                  1
                                                  -   -
               Case 18-50932-MFW         Doc 10        Filed 12/10/18   Page 2 of 3




representing the Commonwealth in this case. I have personal knowledge of the facts stated

herein, based on my experience or my consultation with others, or they are known to me in my

capacity as counsel for the Commonwealth, and each of them is true and correct.

       2.      I submit this declaration in support of the Commonwealth’s Opposition to the

Debtors ’ Motion for Temporary Restraining Order and a Preliminary Injunction.

          3.   Attached to this declaration as Exhibit A is a true and accurate copy of the order

of the Massachusetts Superior Court on November 13, 2018.

       4.      Attached as Exhibit B is a true and accurate copy of the affidavit of Donald M.

Bishop.

          5.   Attached as Exhibit C is true and accurate copy of the transcript of the

Massachusetts Superior Court’s October 24, 2018 hearing regarding Commonwealth v. Star ion

Energy, Inc., etal., No. 183199-H (Super. Ct. filed Oct. 15, 2018).

          6.   Attached as Exhibit D is a true and accurate copy of the order of the

Massachusetts Superior Court on October 24, 2018.

          7.   Attached as Exhibit E is a true and accurate copy of the order of the

Massachusetts Superior Court on November 5, 2018.

          8.   Attached as Exhibit F is a true and accurate copy of the order of the

Massachusetts Superior Court on November 19, 2018.

          9.   Attached as Exhibit G is a true and accurate copy of Schedule K-l of Starion’s

2014 Tax Returns. Starion produced this document to the Attorney General in response to the

Attorney General’s Civil Investigative Demand No. 2018-ETD-31.




                                               -2  -
               Case 18-50932-MFW         Doc 10         Filed 12/10/18   Page 3 of 3




        10.    Attached as Exhibit H is a true and accurate copy of the Commonwealth’s Notice

of Violation of Chapter 93 A, issued on July 27, 2018 to the Defendants in Commonwealth v.

Starion Energy, Inc., et al.

        Signed under the penalties of perjury this 10th day of December, 2018.




                               Nathan C. Forster, Assistant Attorney General




                                               -3   -
